t c memo united_states tax_court johnnie l tillman petitioner v commissioner of internal revenue respondent docket no 11709-02l filed date johnnie l tillman pro_se james a kutten for respondent memorandum opinion cohen judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or the issue for decision is whether there was an abuse_of_discretion in rejecting petitioner’s offer to compromise for dollar_figure petitioner’s unpaid federal_income_tax liabilities for and exceeding dollar_figure and instead determining that the account should be treated as currently not collectible cnc the account should be revisited when petitioner’s income exceeds dollar_figure and levies will not be pursued unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in missouri at the time the petition was filed on date petitioner executed a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax consenting to additional income_tax assessments for and the additional taxes were assessed on date on date the internal_revenue_service irs mailed to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing attached to the notice was a schedule showing then unpaid balances of dollar_figure for dollar_figure for and dollar_figure for petitioner requested a hearing under sec_6330 designating frank l zerjav zerjav c p a as his representative in date petitioner submitted to the irs a form_656 offer_in_compromise in which he offered to pay the total of dollar_figure in satisfaction of his liabilities for and on date appeals officer james b wallace wallace wrote to zerjav suggesting that zerjav contact wallace to arrange a mutual date and time for the hearing to be conducted with respect to petitioner’s liability on date wallace sent to zerjav a letter requesting completion of an offer_in_compromise package including financial information on date wallace wrote to zerjav scheduling a hearing for date on date wallace received from zerjav various information concerning petitioner’s finances in a telephone conversation on date zerjav advised wallace that petitioner wanted to pursue an offer_in_compromise no person-to-person hearing took place on date appeals officer wallace reviewed the financial information submitted by petitioner he considered petitioner’s income and the income of petitioner’s mother because petitioner’s mother lived with petitioner and was supported in part by petitioner wallace concluded that after allowable expenses petitioner could pay dollar_figure per month toward his tax_liability in a letter dated date wallace proposed three alternatives a cash offer of dollar_figure computed a sec_48 months multiplied by dollar_figure per month a short-term deferred payment offer of dollar_figure payable over years months multiplied by dollar_figure per month and a deferred payment offer of dollar_figure months multiplied by dollar_figure per month wallace’s proposals were based on allowing all of the expenses claimed by petitioner in his financial forms and were calculated in accordance with the irs manual petitioner did not accept any of wallace’s proposals on date wallace wrote to zerjav suggesting a resolution of the sec_6330 proceeding wherein collection of petitioner’s and income_tax liabilities would be held in suspense until petitioner’s income exceeded dollar_figure per year petitioner did not accept that proposal on date wallace met with zerjav and discussed collection alternatives zerjav insisted on an offer_in_compromise in the amount of dollar_figure and offered no other collection alternatives on date a notice_of_determination concerning collection action s under sec_6320 and or was sent to zerjav as petitioner’s representative the determination was summarized as follows the decision by appeals is that this account is to be placed in currently not collectible cnc status based on the taxpayer’s current financial situation the taxpayer’s account should be revisited when his income exceeds dollar_figure as a result of this action levies will not be pursued the petition in this case disputed consideration of petitioner’s mother’s income by the appeals officer and other details of the appeals officer’s analysis and complained of the lack of independent review of the rejection of the offer_in_compromise the petition also alleged h the entire offer consideration process was conducted by the appeals_division which further violates the intent of congress under the irs restructuring and reform act of the act to the extent petitioner has been denied independent review of the rejected offer as required under the act petitioner has at all times acted in good_faith in connection with his tax affairs therefore denial of an offer that would give him a fresh_start is misplaced moreover no alternatives such as income collateral agreements were made available to either the petitioner or his representative prior to issuance of the rejection after the case was set for trial respondent filed a motion for summary_judgment although petitioner was ordered to serve on respondent and file with the court a written response to the motion for summary_judgment he failed to do so however when the case was called for hearing on the motion for summary_judgment petitioner was permitted to present the testimony of zerjav as a means of explaining his position see rule b d zerjav testified our firm represents not only mr tillman but literally hundreds of other folks who have sought relief--tax relief through an offer_in_compromise program in this particular instance a collection action a collecting hearing due process was requested and the process of evaluating suitability for an offer_in_compromise was handled not by an offer specialist but rather by the appeals officer assigned to the case allegations of error in the petition in this case apparently prepared by zerjav are identical to those in at least one other petition in this court see chandler v commissioner tcmemo_2004_7 filed this date discussion the primary dispute in this case arises from an apparent misunderstanding by petitioner and his representative of the effect of sec_6320 and sec_6330 sec_6320 pertaining to liens and pertaining to levies were enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 to provide new procedural protections for taxpayers in collection matters sec_6330 generally provides that the commissioner may not proceed with a collection_of_taxes by way of a levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter the statute specifically provides that such hearing shall be held by the internal_revenue_service office of appeals sec_6330 a taxpayer is entitled to only one hearing with respect to the taxable_period involved in the proposed lien or levy sec_6330 if the taxpayer is dissatisfied with the determination made after the hearing judicial review of the determination such as that sought in this case is available see generally 114_tc_176 sec_6330 specifies the matters considered at the hearing in this case there is no dispute that the requirements of applicable laws and procedures regarding the assessment have been met sec_6330 and there is no dispute with respect to the underlying tax_liability sec_6330 we review respondent’s determination for abuse_of_discretion goza v commissioner supra pincite sec_6330 provides a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise the only collection alternative offered by petitioner during the process before appeals was an offer_in_compromise for dollar_figure petitioner complains that there was no review within the appeals_office and that there was an abuse_of_discretion by the appeals officer in not referring the offer_in_compromise evaluation to irs collection personnel in some cases assistance from revenue officers may be sought see eg van vlaenderen v commissioner tcmemo_2003_346 petitioner does not however have a right under sec_6330 to more than one hearing or to a hearing before anyone other than the office of appeals sec_6330 we infer that the failure to eliminate petitioner’s total liability for the years in issue by a single payment of dollar_figure a result that petitioner’s representative had achieved in other cases led to the pursuit of this proceeding in response to what otherwise would be regarded as a favorable determination petitioner has not offered nor have we found in the record any reason why the determination to suspend collection and not to pursue levies is an abuse_of_discretion that his representative achieved a dollar_figure compromise of liabilities in other cases is irrelevant we conclude that the material facts are not in dispute and that respondent is entitled to judgment as a matter of law to reflect the foregoing an appropriate order and decision will be entered
